:IN '.'THE .'CRI'MINAL'   'C:OtJRT·~·c;,p·:·APPEALS

                          P.O, BOX 12308, CAPITOL STATION
                                   AUSTIN, TEXAS 78711




                                      OLIN RAY NOWLIN
                                      TDCJ-ID# 824386
                                     APPLICANT/PRO SE


     RECE\VED lN
COURT OF CRIMINAL APPEALS

       OEC 31 2014
                                               vs.
    Abel Acosta, Clerk




                                    THE STATE OF TEXAS
                                         RESPONDANT




                                  MOTION FOR OBJECTIONS
                                    TO THE STATE REPLY

                                              (A)
                   IL~   THE COURT OF    C~IMINAL     APPEALJNfJ010©JfM   lDJ~WfO/E[D
                     P,O, BOX 1203 CAPITOL STATION           {[J~if~- (-q}-
                                                                                    15
                            AUSTIN, TEXAS 78711              IBJV:_rE                    ._,


OLIN RAY NOWLIN                          §   C~2~0I0347~0628183-E

APPLICANT/PRO SE                         §

                                         §
vs,
                                         §
THE STATE OF TEXAS                       §
RESPONDANT

                           A MOTIONFFpR OBJECTIONS

                             TO THE STATE REPLY

TO THE HONORABLE JUDGE OF COURT OF CRIMINAL APPEALS


NOW COME SAID APPLICANT OLIN RAY NOWLIN/PRO SE IN THE ABOVE
SYLED NUMBERED C-2~010347-0628183-E AND REPECTFULLY SUBMI~S
HIS MOTION OF OBJECTION TO THE STATE            REPLY.~APPLICANT      FILES
WITHOUT AN   ATTORNEY~ON    ·RECORD AND WILL REPECTFULLY                  SHOW
THE'COURT OF CRIMINAL APPEALS THE FOLLOWING REASON:


                                  (1 )

THE APPLICANT CLAIMS THAT HE FILED A MOTION FOR A SUBPONA ;.
DUCES TECUM THE STATE WITNESS PURSUANT TO TEXAS CODE OF                    CRI~

MINAL PROCEDURE     ARTILE 24.02, THE CR[MINAL DISTRICT COURT,
NO. #2 REFUSE TO PRODUCE THE STATE            WIT~ESS   ARE ANY EVIDENCE
OF THE SUBPONA DUCES TECUM QFrTHE UNSUBPONA STATE WITNESS &
WAS NOT ADJUDICATED ON THE MERITS ARE ANY R8LING OF THE TRIAL
COURT THE APPLICANT SAK THE CRIMINAL DISTRICT COURT                 NO~     #2
FOR· IDENTITY OF THE UNSUBPONA WITNESS THE APPLICANT                REQUES~-

2D FOR DOCUMENTATIONS. SUCH AS 1) BIRTH CERTFICATE: AND 2)i f•-.· c
AFFIDAVIT    UNDER OATH OF SIGNATURE:l-THE STATE STATES· THAT THE::CASE IN BRIEF/PROCEDURAL HISTORY
--THAT THEl'NEWLY DCI:SC0VERD" DOCUMENTS THAT THEDDOCUMENTS                   FI"'
LED\~;_-p,\"('2).-THE   STATE STATES THAT THE. APPEICANT THAT HE.WAS:DENIEDEFt-:
FECTIVE · ASSISTANCE:T~:·o·F? TRIAL COUNSEL BECAUSE HIS                               ATTO~NEY,

DID NOT OBJECT                    TO THE LACK NOTICE OF THE STATE'S WITNESS

APPLICANT           OBJECW~~NOT~TRUE

BUT APPLICANT CLAIMS                           THAT COUNSEL WAS         INEFFECTLVE~ASS~S~ANCE

ANCE OF COUNSEL.: BY>'NOT OBJECTING TO THE STATES EVIDENCE                                          THAT
WAS NOT ALLOW                  PURSUANT TO TEXAS RULES                  ~PPELANT   PROCEDURE RULE
30      (b)    (7)


~= 1 (3) . THE STATE ~TATES THAT T~E APPLICANT                                   THAT HE WAS            DE~
NIED      DUE PROCESS                    BECAUSE THE GRAND JURY DID NOT FULLY INVE-
STIGATION HIS CASE:


APPLICANT OBJECT: NOT TURE
THE; APPLICANT. CLAIMs-· .L THAT;                      ~;THE,:::·   'GRAND JURY DID ITS INVESTI-                     ··.. · ..
GATION AND FOUND NO EVIDENCE                             OFi'THIS:~STAirE   WITNESS AS IN EXHIBIT
(b)


      (4). THE STATE STATES THAT THE APPLICANT THAT HE WAS DENIED ,
HIS RIGHT TO CONFRONTATION:
                       ..!.J   {t.-•




APPLICANT           DOES NOT OBJECT:
APPLICANT CLAIMS                       THA~   HE HAS A RIGHT TO FACE HIS ACCUSERS                       AND
TO SEE IF THEY ARE REAL BY NOT SUBPONA DUCES'::TECtJM "THE                                '.:"-~!:.T..ff.E:SS   .:
IDHAT~WAS      NOT ADJUDICATED ON THE MERITS ARE HAD ANY RULING                                          OF
THE     TRIAL COURT THAT HAS NOT BEEN BEFORE THE JURY IS A VIOLA-
TION OF THE          APPLI~ANT                 TEXAS    AND~FEDERAL         COUNSTITUTIONALS               A-
MENDMENTS           RIGHTS 6th/5th/14th.

                                                    AR'   .


                                   ~   !''        '                          .
        PURSUNT TO TEXAS:RULES~APPELLATE~PROCREBRE-RULE~44:2 - WHICH
        CAUSE THE JURY TO!:.DECIDED THE APPLICANT SENTENCE IN AN IN-'
        APPORPRIATE MANNER • THE REAL ISSUES IN THE .APPLICANT.OF HIS
        CASE WAS THE          UNSUBPONA. WITNESS IN VIOLATION OF HIS CONSTITB-
        TIONAL::RIGHTS OF THE 6th/5th/1.4th                 AMENDMENTS~OF   THE CONFRONTAT-
        ION CLUASE            OF TEXAS RULES APPLELLATE PROCEDURE RULE 30 (b)
        (7) OF     THE UNSUBPONA STATE WITNESS ;,P0RBIDING TO BE HEARD.IN
        THE JURY    DELIBERATJONr~           THE APPLICANT HAD NOT PROTECTION AGA-
        INSE THE UNSUBPONA WITNESS;


                                                 CONCLUS·ION
        THE APPLICAN.T IN HIS CONCLUSION THAT THE                    EVIDENCE OF NEWLY ,
        DISCOVERED       AND IT IS NOT            PART OF THE 1998 TRIAL THE TRANSC-
        RIPT   OFF~THE    APPLICANT TRIAL DOES NOT SHOW WHE UNSUBPONA WIT-
        NESS EVER APPEAR AT TRIAL BEFORE THE JURY THEREFORE CANNOT BE
        PART OF OF THE TRASCRIPT R£CORDSS EVf;,R.__T!:IOSE THE CLERK DOCUM-
        ENT IT,WHIS      ~S    ERR0R~ON      THE STATE PART. THIS IS UNFAIR TRIAL,
        PURSUANT TO TITLE 28            U~S.C.    2254 (b)     (l) SEE APPLICANT SUCCES-
        SIVE PETITION ,


                                                  PRAYER
        THE APPLICANT PRAYERS THAT THIS COURT OF CRIMINAL APPEALS WILL UPHOLD
        THE APPLICANT TEXAS AND FEDERAL CONSTITUTIONAL AMENDNENTsr·) ::c
        THAT WAS VIOLATED OF THE UNSUBPONA STATE WITNESS THAT                          THE
        APPLICANT'~'     NEYER: •· HAD THE OPPORTUNITY TO FACE HIS ACCUSER
        AT ANY TRIAL OF THE COURTS THE APPLICANT IF.NOT A NEW TRIAL
        TO FACE HIS ACCUSER              THEN THEFAPPLICANT PRAYS THAT THE COURT
        OF CRIMINAL APPEALS:· WILL GRANT THE APPLICANT                      A    JUDGMENT~

        ACUITTAL FROM THE FALSE INFORMATION OF THE UNSUBPONA WITNESS
        THAT WAS LET INTO THE JURY DELIBERATION THAT- HAS NOT BEEN ,
        THE JURY TRIAL
        THE APPLICANT THANKS THEJUDGE OR JUDGESFOR.YOUR HELP IN THIS
        CENCERN MATTER: THANK YOU


                                                      (4)
..




                                                      RESPECTFULL SUBMITTED

                                                      OLIN   RAY NOWLIN
                                                      TDCJ-IN NO. #824386
                                                      MARK STILE UNIT
                                                      3060 FM 3514
                                                      BEAUMONT, TEXAS 77705


                                                      ~~~
                                                       OLIN RAY NOWLIN
                                                      APPLICANT/PRO SE




                           CERTIFICATE OF SERVICE
     THE UNSIGNED HEREBY CERTIFIES       :~:    THAT A TRUE AND CERRECT COPY
     OF THE FORGOING WAS MAILED TO THE CLERK OF THIS COURT                       TO
     PASS COPIES TO THOSE THAT ARE CONCERN              UNDER 1 2 (12) F.R.C.C
        AND INMATE MAKE ONLY ONE COPY OF HIS WRIT AND REQUEST THAT
     THE CLERK OF THIS COURT TO MAKE COPIES FO HIM              DU~   TO BEING   I~

     NDIGENT      AND UNABLE TO MAKE   COPIES~

     SIGNED ON THIS      22 DAY OF DECEBER 2014

     SIGNAT!JRE    rQJ.lin ~014
                                               (5 )